internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-100016-01 date january distributing controlled ‘ p s business x business y a b c d e g a b c d e plr-100016-01 f dear this letter responds to your date request for rulings regarding the federal_income_tax consequences of a proposed transaction the following information is contained in your letter and subsequent correspondence distributing is a corporation engaged in business x controlled is a corporation conducting business y that is wholly owned by distributing distributing and controlled are presently members of a consolidated_group in which p is the common parent p owns all the stock of corporation s which in turn owns all the stock of distributing a b and c each own a percent of p d owns b percent of p and controlled owns c percent of p a b and c are siblings who are unrelated to d the taxpayers have submitted financial information indicating that distributing and controlled have gross_income and operating_expenses representing the active_conduct_of_a_trade_or_business during each of the past five years e is a key_employee of distributing e wishes to acquire a significant equity_interest in a corporation that reflects the value solely of distributing’s business distributing has provided information showing that transferring distributing’s business to an entity that would be owned by distributing and e would be impractical the parties also wish to simplify the corporate structure by eliminating p and s accordingly the following transactions are proposed i p and s will each merge simultaneously into distributing solely in exchange for distributing common_stock and simultaneously controlled will transfer all its p stock to distributing after this step a b and c each will own d percent of distributing and d will own e percent of distributing ii controlled will issue additional shares of controlled common_stock to distributing the issuance so that the spin-off of controlled in step iii may occur on a share-for-share basis to the distributing shareholders iii distributing will distribute all its stock in controlled pro_rata to a b c and d the spin-off iv e will purchase stock from distributing which will constitute f percent of distributing’s outstanding_stock the purchase will be for cash equal to the fair_market_value of the purchased stock v distributing will issue options to e to buy a number of shares equal to the number issued to e in step iv such options will vest within one year of the spin-off after the spin-off g will remain employed by distributing and controlled in his plr-100016-01 current capacity in addition distributing will provide certain administrative services to controlled for one year following the spin-off representations the taxpayers make the following representations a to the best of distributing’s knowledge and belief the mergers in step i will qualify as reorganizations under sec_368 b no part of the consideration distributed by distributing will be received by a b c or d as a creditor employee or in any capacity other than as a shareholder of distributing c the five years of financial information submitted on behalf of distributing and controlled represents each corporation’s present operations and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statement submitted d except as noted above following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e the spin-off is motivated in whole or substantial part by the corporate business_purpose of allowing e to purchase a significant equity_interest in distributing’s business f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any distributing or controlled stock after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the spin-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i payments made in connection with any continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-100016-01 j no two parties to the transaction are investment companies as defined in sec_368 and iv k immediately before the spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1 as published by t d further distributing’s excess los account if any with respect to the controlled stock will be included in income immediately before the spin-off see sec_1_1502-19 l the spin-off is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 rulings controlled will recognize gain if any under sec_311 on the transfer of its p stock to distributing in step i above the issuance described in step ii above will not result in taxable_income to distributing sec_305 no gain_or_loss will be recognized by distributing on the spin-off sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a b c or d on their receipt of controlled stock in the spin- off sec_355 the aggregate basis of the controlled and distributing stock in the hands of each of a b c and d after the spin-off will equal such shareholder’s basis in the distributing stock held immediately before the spin-off sec_358 allocated between the controlled and distributing stock in proportion to fair_market_value in accordance with sec_1_358-2 of the income_tax regulations sec_358 and c the holding_period of the controlled stock received by a b c and d will include the holding_period of the distributing stock on which the spin-off is made provided the stock is held by the shareholder as a capital_asset on the date of the spin- off sec_1223 the earnings_and_profits of distributing and controlled shall be adjusted as required by sec_312 and sec_1_312-10 and sec_1_1502-33 of the income_tax regulations plr-100016-01 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations including the consolidated_return_regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer by stephen p fattman sincerely associate chief_counsel corporate acting counsel to the associate chief_counsel corporate
